OFFICE   OF THE ATTORNEY          GENERAL   OF TEXAS




mnorable  Huivhy Cole
County Auditor
Wberty County
tiberty, Texar




          Your request f
fully oonsidered by th,ts                         quote from your cb-
quert 88 t011ovst
           %nder date of                      0, in oplnlon
                                              ml county, you
                                              sslonEmt’ court
                                                                            .:_
                                                                            .,.




                              ridge is a lioenaed attor-
                            ve pFactlci of lav and does,
                            resent the County in all
                     vauld the Cotiasfonersi    Court be
                    employ said Comty Judge 88 coumel
                    he County in suits i’Lled a&n&     the
                    ehalf of the County where the juris-
                     County Coqt vould not be involved?”
          Article 19~~8, Veernonls Annotated Texas Civil        Statutes,
reads 8s follom t
           “The county    judge hall,      before entering upon
      the duties of his    office,‘execute      a bond payable
      to the treasurer    of his county to be approved by
      the oomLlsslon6rs    court of his county, in a sum of
p      gonorable     Murphy Cole,   Page Q


            not lens than omthousrnd not mor4 than ten thou-
           .sand dollars,     the mount to be fixed by the com-
            mIssloners Court, conditioned that he vi11 pay over
             to the person or oliicsr antItIled to receive It,
             all moneys that nuy oonn into his hands a4 oounty
            ‘judge, and that he vi11 pay over to his county all
             moneys Illegally    paid to him out of aounty funds,
             as voluntary paynasntr or othervise, and that he
             rlll not vote or give his consent to pay out ooun-
             ty fund8 exoept ror lavful purpos~s.~
                Artlole       2340, Vernon*8 Annotated Texas Civil   Statute;,
       WS~S a8 r0iittwt
                   “Before entering upon the duties of their of-
             floe,  the county  judge and eaoh oomIsslon4r shall
             Wee the,ofl’Ioirl   oath, and shall also take a vrU.-
             ten oath that he vi11 not be dlreotly or IndIrectly
             interested In any contract vlth, or claim against,
             the county in whioh he re4Ides;except     such varrants
./--         aa may Issue to him as Se48 of’ offIa4.    Each cormnis-
             slonsr shall execute 8 bond to be approved by the
             oouuty judge in the sum of three thousand dollars,
             payable to the county treasurer, conditioned Par the
             faithful performme     of the duties of his office,
             that he will pay over to his county all money8 Ille-
             gally paid to him out of county funds, as Voluntary
             paynmnts or othervise,   and that he vi11 not vote or
             give his consent to pay out oounty tunds ero4pt ror
             lavrul purposes.4
                   This department held, In an opinion vrltten by Eonor-
        able V.I. Kesllng, Assistant Attorney General, datsd P&larch1,
        1913, and printed In lgl2-1914 Reportsi!oi the attorney General
        Of Texas, pages 119-120, that a aontract betvesn the oountp
        judg4 and the commi4sIoners* court of Tarrant County allowing
        the county judge comznIseIon4 for the sale of countg bond4 vas
        vlolatIv4 of the ‘oounty~ judge~s oath vhlch provided that the
        4Ounty judge “~111 not be directly or Indirectly    Interested In
        44 contract mith or claim against the county In vhich he re-
        4id44, 4xa4pt such warrants as my 143~4 to him as fees of
        ottice. n The opinion also held the contraot void 6s contrary
         to lound public polioy.
/^-   Eonorable   Murphy Cole,   Page 3


                 Ye think the above holdlng    i8 correot   and ve ap-
      prow   srme.
                 It I4 the apInIon OS this    department that the pro-
      posed employment voufd be vlolatlvs     of the county Judge’s
      oath of offlco  and aleo contrary to    sound public policy.
      Tour question la therefore  ansuered    In the negative.
                                                         ,
                                              Very truly yours           c




                                                      lint. J. Fantllng
                                                             Assistant

      VJFlAN                                                . .

 /‘